Citation Nr: 1241151	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for dental disability claimed as bilateral temporomandibular joint (TMJ) fremitus and crepitus.

2.  Entitlement to an initial, compensable disability rating for eczema.

3.  Entitlement to an initial rating in excess of 10 percent for right carpel tunnel syndrome and cubital tunnel syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left carpel tunnel syndrome and cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 2009, with over 5 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, granted service connection and assigned initial noncompensable ratings for right cubital tunnel syndrome, left cubital tunnel syndrome, left carpal tunnel, right carpal tunnel, and eczema, effective July 1, 2009.  The RO also denied service connection for bilateral TMJ fremitus and crepitus.  In May 2010, the RO recharacterized and combined the issues of left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, as reflected on the preceding page, and awarded an initial 10 percent rating for each, effective July 1, 2009.  A statement of the case (SOC) was also issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in July 2010. 

Because the appeal involves disagreement with the initial rating assigned following awards of service connection for eczema, left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, the Board has characterized each claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher initial rating s for right and for left carpel tunnel syndrome and cubital tunnel syndrome, as higher ratings for each disability is available, and a Veteran is presumed to seek the maximum available benefit, these claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals copies of adjudicatory documents pertinent to the matters on appeal.

The Board's decision on the claims for higher ratings for right and left carpal tunnel and syndrome and cubital  tunnel syndrome is set forth below.  The claims for service connection for dental disability claimed as TMJ fremitus and crepitus, and  for an initial, compensable rating for eczema are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished. 

2.  The Veteran is right-handed. 

3.  Since the July 1, 2009 effective date of the award of service connection, the Veteran's right and left carpel tunnel syndrome and cubital tunnel syndrome have each been manifested by consistent pain and cramping in his fingers and wrists with associated functional loss , as well as numbness, tingling, decreased grip strength, and decreased sensation; these findings are comparable to mild incomplete paralysis of the middle radicular group.

4. Moderate incomplete paralysis of the upper, lower, or all radicular groups, moderate incomplete paralysis of the radial, median, or ulnar nerve, paralysis of the musculocutaneous nerve, or paralysis of the circumflex nerve, in connection with either disability, has not been shown.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt the Veteran's favor, the criteria for an initial 20 percent, but no higher, rating for left carpel tunnel syndrome and cubital tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.69, 4.124a, Diagnostic Code 8511 (2012). 

2.  Resolving all reasonable doubt the Veteran's favor, the criteria for an initial 20 percent, but no higher, rating for right carpel tunnel syndrome and cubital tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.69, 4.124a, Diagnostic Code 8511 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Pertinent to what were then claims for service connection, a July 2009 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates-in the event service connection was granted-as well as the type of evidence that impacts those determinations.  

After the awards of service connection, and the Veteran's disagreement with the initial ratings assigned, the May 2010 SOC set forth the criteria for higher ratings for right and left carpel tunnel syndrome and cubital tunnel syndrome (the timing and form of which suffices, in part, for Dingess/Hartman).

Here, although the record includes no notice letter specific to the claims for higher ratings herein decided, the Veteran is not shown to be prejudiced by the lack of such notice.  As indicated above, in addition to the notice provided in the SOC, the July 2009 letter provided other pertinent notice to the Veteran, albeit in connection with what were then claims for service connection,  Moreover, the written statements provided by Veteran, to include a July 2010 letter accompanying his substantive appeal, reflect an understanding of what is needed to support his claims for higher rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that actual knowledge can cure a notice deficiency). .Furthermore, the Veteran has been given, and has availed himself of, opportunities to participate in the appeal by providing pertinent information and evidence.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private medical treatment records, and the reports of two relevant September 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The service treatment records show that the Veteran had ongoing complaints during service of intermittent pain in the arms and hands, and numbness, tingling, and loss of grip in his hands.  In March 2007 an electromyography (EMG) and nerve conduction study (NCS) was performed.  The examining physician stated that this EMG of both upper extremities is suggestive of mildly severe symmetrical peripheral and neuropathy.

In September 2009, the Veteran underwent a physical medicine and rehabilitation consultation nerve conduction velocity (NCV)/EMG study.  The Veteran complained of pain in the arms, loss of feeling in the fingers, and numbness and tingling of the hands.  He reported that in about 1990, he had been involved in a motor vehicle accident.  He developed problems with painful paresthesias in his hands and decreased pinch and grip strength.  He was dropping things and had some wrist discomfort.  He was diagnosed as having carpal tunnel syndrome, which was done without a NCV/EMG study, and was treated conservatively.  The Veteran reported that the noted  symptoms seemed to pretty much resolve over time.  

It was also noted that, since about 2006, the Veteran noticed that he had a numbness of the fourth and fifth fingers of both hands, much more significant on the left than on the right.  He also had some posterior medial elbow pain bilaterally, right greater than left, but he did not have any pain that radiates from the elbow down the arm.  He indicated that his arm pain was sharp.  The numbness and tingling in the fourth and fifth fingers were fairly constant, and the numbness and tingling that may occur in the index and middle finger are certainly intermittent.  His arm pain did tend to affect his sleep hygiene.  The examiner noted that the Veteran had undergone about three weeks of physical therapy for his symptoms, and he had not had any recent chiropractic care or injection therapy.  He took over-the-counter pain relievers for his problems.  He had never had surgery on his upper extremities, and had never been in a formal pain program or had psychological or psychiatric counseling for pain problems.  He indicated t was difficult to quantify how much time had had missed from work activities or leisure activities due to his symptoms.  The Veteran felt that he had some persistent weakness in his hands, more so for pinch and grip.  Any type of repetitive work or physical strain could aggravate the symptoms of hand paresthesias and  really had not found anything that relieves his symptoms.  The examiner noted that the Veteran remained independent with all of his self care skills.  He did not need assistance with stair climbing, driving, grocery shopping, housekeeping, or lawn work.

On physical examination, the Veteran had good functional active range of motion through the major joints of both upper extremities.  Testing of strength seemed to be pretty much intact for all major muscle groups of both upper extremities with the exception that the examiner thought the Veteran had perhaps just a little bit of weakness of the right opponens pollicus digiti minimi.  The examiner did not see any obvious atrophy or fasciculations anywhere throughout the upper extremities.  With regards to functional strength, the Veteran was able to get on and off the examination table, in and out of chairs, move about the room, and stand and balance on either leg alone without difficulty.  With regards to sensory examination, the Veteran did seem to have hypesthesia, especially for light touch and pinwheel testing throughout the ulnar sensory nerve territory bilaterally and there was physiologic splitting of sensory abnormality on the fourth finger on both sides to some degree.  Otherwise, all primary modalities were normal elsewhere through the upper extremities.  With regards to deep tendon reflexes, the biceps, triceps, brachioradialis and pronator reflexes were normoactive and symmetrical in the upper extremities.  No pathological reflexes were noted.  There was no clonus, spasticity, or rigidity noted.  With regards to bed and mat mobility skills and balance, the Veteran was able to independently go from prone to supine, supine to sit, sit to stand, and vice versa.  His balance was good in all modes.

Upon further evaluation of the elbows, the Veteran had no significant palpatory tenderness over either medial or lateral epicondyle areas of either elbow.  The Veteran was not tender in the olecranon groove or ober the radial tunnel area.  Resisted wrist extension with radial deviation, resisted middle finger extension, and resisted supination did not produce any pain around the lateral epicondyle.  Resisted wrist flexion with ulnar deviation and resisted pronation did not produce any pain at the medial epicondyle.  The other provocative tests for lateral epicondylitis were mildly positive bilaterally.  The Veteran did have tenderness to palpation around the lateral epicondyle bilaterally.

Upon further evaluation of the hands and wrists, the distal radial ulnar drawer test and scapholunate drawer test, the Watson shift test, and Finkelstein's test were negative bilaterally.  There was no significant palpatory tenderness over the dorsum of the carpal bones or along the palmar ligamentous V, or at the base of the first carpometacarpal joint.  There was no tenderness to palpation between the metacarpal rays.  The examiner could not palpate any nodules on the flexor tendons at the level of the MCP joints.  There was no significant pain with compression of the metacarpal heads and there did not appear to be any active synovitis or joint effusions in any of the finger joints.

Tests of peripheral nerve entrapment syndrome of the upper extremities revealed that Tinel's testing was mildly positive bilaterally over the carpal tunnels.  It was positive also bilaterally over the cubital tunnels.  It was negative bilaterally at the radial tunnels, Guyon's canals, and supraclavicular/infraclavicular fossa.  The Veteran had an equivocal reverse Plalen's test and an equivocal elbow hyperflexion test bilaterally.  Phalen's test, carpal compression test, and bowstring were negative bilaterally.

On palpation, there was no tenderness around the wrist, but the Veteran was tender at the lateral epicondyle, bilaterally.  

The examiner's impressions were pain and paresthesias of both upper extremities; rule out radiculopathy plexopathy, or peripheral nerve entrapment syndrome.  NCV and EMG studies were performed.  After reviewing the results of such studies, the examining physician's impression was abnormal study.  The examiner indicated that such was consistent with an entrapment of the median nerve at the wrist bilaterally, i.e., carpal tunnel syndrome.  The examiner stated that this was in the mild to perhaps early moderate range of severity.  The examiner also indicated that  there was evidence for some entrapment of the ulnar nerve at the elbow, i.e., cubital tunnel syndrome, also assessed as in the mild to perhaps early moderate range of severity.

The following day, in September 2009, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran claimed to be right-hand dominant.  The examiner reported that with regards to the bilateral early moderate carpal tunnel syndrome and bilateral early moderate cubital tunnel syndrome diagnosed the previous day, the Veteran complained of recurring tingling of the right and left fourth and fifth fingers, and also recurring aching pain in the thumb, index, and middle fingers of each the left and the right hand.  The Veteran noted that these conditions were aggravated by overuse of the hands and forearms and also resting the left or right elbow on a hard surface.  He said that resting improves this condition temporarily as long as pressure is not placed on the elbow.  The Veteran denied the use of braces, splints, or prosthetic devices for this condition.  He noted that his current employment was working full-time as an owner and operator of a hobby farm.  The Veteran stated that these disabilities affect his day to day activities by inhibiting any activity requiring significant grip strength and also inhibiting any overuse activities involved with the hands and forearms.  There had been no periods of hospitalization or true incapacitation due to these disabilities.

On physical examination, the grip strengths were full and equal bilaterally.  There was no left or right hand tenderness or muscle atrophy or wasting.  Specifically, there was no muscular atrophy or wasting of the thenar or hypo-thenar eminences or interosseous spaces of the left or right hand.  The Veteran was able to form a fist with the right and left hand, and perform the finger-thumb loop opposing the right and left thumb with Ipsilateral second through fifth distal phalanx.  The Veteran was able to pick up a dime, a paperclip, and a 10 millimeter button utilizing the right and left hand.  The right and left hand were each exercised with 10 repetitions of this forming.  There was no evidence of pain, excess fatigability, incoordination, or further loss of function with the Veteran's exercise of the left or right hand.  There were no suspected or observed additional losses of function due to flare-up of the left or right hand.  All fingers of the right and left hand moved freely on command and all were found with intact capillary refill and intact light touch.  There was adequate distal circulation motion sensation of the upper extremities.  Motor and deep tender reflexes were equal and adequate in the upper extremities.

The examiner's impressions  were  early moderate bilateral carpal tunnel syndrome right and left, and early moderate peripheral neuropathy (entrapment neuropathy at the right and left cubital tunnel and right and left carpal tunnel) of both upper extremities.

In various written statements, the Veteran has asserted that  his service-connected right and left carpel tunnel syndrome and cubital tunnel syndrome cause pain and cramping in his fingers and wrists, preventing him from completing day-to-day projects and chores on his farm without the help of his children.  He contends that these disabilities result in  mild incomplete paralysis in each affected area (right and left elbow and hand/wrist).

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, each question for consideration is entitlement to a higher initial rating following the award  of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The Board analysis of each disability is therefore being undertaken with the possibility that different ratings may be warranted for distinct time periods.

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The report of a September 2009 VA examination reflects that the Veteran is right-handed.  Thus, the rating criteria for major extremity are for consideration.  Id. 

The Veteran's left carpel tunnel syndrome and cubital tunnel syndrome and right carpel tunnel syndrome and cubital tunnel syndrome have each been evaluated as 10 disabling under pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8516-8515 (paralysis of the ulnar nerve and paralysis of the median nerve, respectively).  Previously, the disabilities had been evaluated separately as right cubital tunnel syndrome, left cubital tunnel syndrome, left carpal tunnel, and right carpal tunnel, under Diagnostic Codes 8515 and 8516.  However, in the May 2010 rating decision, in which the RO recharacterized and combined the issues of left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, and increased the initial rating for the disabilities to a 10 percent rating for each, the RO evaluated the disabilities under Diagnostic Codes 8516-8515, explaining that both disabilities were considered to result in the overall symptoms, specifically, incomplete paralysis of hand movements which are mild. 

Under Diagnostic Code 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances warrants a maximum 70 percent rating in the major extremity and a maximum 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a. 

Diagnostic Code 8516, for paralysis of the ulnar nerve, provides a 10 percent rating for mild incomplete paralysis; a 30 percent or 20 percent rating for moderate incomplete paralysis of the major or minor hand, respectively; and a 40 percent or 30 percent rating for severe incomplete paralysis of the major and minor hand, respectively.  Complete paralysis, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened provides a 60 percent or 50 percent rating for the major and minor hand, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Further, Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  Mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, DC 8511 (2012).

The Board observes that the words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, radicular group ratings should be considered.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.(2012). 

Considering the evidence in light of the above, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for the assignment of an initial 20 percent rating, each, for the Veteran's right and left carpel tunnel syndrome and cubital tunnel syndrome are met from the July 1, 2009 effective date of the award of service connection, but that there is no basis for assignment of a rating greater than 20 percent for each disability. 

The aforementioned evidence reflects complaints of pain, numbness, tingling, and decreased grip strength, and findings in September 2009 of decreased sensation, especially for light touch and pinwheel testing throughout the ulnar sensory nerve territory bilaterally; slight weakness of the right hand; tenderness at the lateral epicondyle, bilaterally; and some physiologic splitting of sensory abnormality on the fourth finger on both sides.  The September 2009 physical medicine and rehabilitation consultation NCV/EMG study examiner extensively interviewed and examined the Veteran, and conducted  NCV and EMG studies, and concluded that the Veteran's bilateral carpal tunnel syndrome and cubital tunnel syndrome was in the mild to perhaps early moderate range of severity.  Upon physical examination and referencing the findings on the NCV/EMG study, the September 2009 VA general medical examiner similarly concluded that the Veteran's diagnosis was of early moderate bilateral carpal tunnel syndrome right and left, and early moderate peripheral neuropathy (entrapment neuropathy at the right and left cubital tunnel and right and left carpal tunnel) of both upper extremities.  Further, the Veteran's description of his symptomatology is consistent with mild incomplete paralysis in the middle radicular group of nerves.  Thus, with sensory impairment and findings that the NCV/EMG study examiner concluded were in the mild to perhaps early moderate range of severity, the Veteran's disabilities, left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, each more nearly approximate mild incomplete paralysis of the of the middle radicular group of nerves, bilaterally, under Diagnostic Code 8511.  See 38 C.F.R. § 4.124a. 

However, a rating in excess of 20 percent is not warranted for either left carpel tunnel syndrome and cubital tunnel syndrome, or right carpel tunnel syndrome and cubital tunnel syndrome.  The disability picture does not approach one which could be described as moderate incomplete paralysis of the middle radicular group of nerves.  In this regard, the Board notes that in September 2009, during the NCV/EMG study and evaluation and the VA general medical examination, the Veteran had good functional active range of motion through the major joints of both upper extremities; strength was intact for all major muscle groups with the exception of slight weakness in the right hand; all fingers of the right and left hand moved freely on command and all were found with intact capillary refill and intact light touch; there was no evidence of pain, excess fatigability, incoordination, or further loss of function with the Veteran's exercise of the left or right hand; no suspected or observed additional losses of function due to flare-up of the left or right hand; and there was no evidence of muscle wasting or atrophy.  In light of this evidence, ratings of 30 percent (or higher) for left carpel tunnel syndrome and cubital tunnel syndrome and 40 percent (or higher) for right carpel tunnel syndrome and cubital tunnel syndrome are not warranted. 

The Board also has considered the applicability of alternative diagnostic codes for evaluating the Veteran's left carpel tunnel syndrome and cubital tunnel syndrome, and right carpel tunnel syndrome and cubital tunnel syndrome, but finds that no higher rating is assignable.  As there is no evidence of, or disability comparable to, moderate incomplete paralysis of the upper, lower, or all radicular groups, moderate incomplete paralysis of the radial, median, or ulnar nerve, paralysis of the musculocutaneous nerve, or paralysis of the circumflex nerve, there is no basis for evaluating the Veteran's disability under Diagnostic Code 8510, 8512, 8513, 8514, 8515, 8516, 8517, or 8518, respectively.  See 38 C.F.R. § 4.71a. 

Further, with respect to Diagnostic Codes 8515 and 8516, as noted in 38 C.F.R. § 4.14 (2012), disability from injury to the nerves may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  In the case of nerve damage, a special rule directs that combined nerve injuries should be rated by reference to the major involvement or by radicular group.  Thus, a rating under the Diagnostic Code for each nerve-radial, median, and ulnar-in addition to a rating under diagnostic code 8511 for the middle radicular group would clearly constitute pyramiding because the Veteran would be compensated for the same manifestations under different diagnoses (diagnostic codes).  Moreover, given the symptoms, findings, and diagnoses, the Board finds that evaluating the Veteran's disabilities under Diagnostic Code 8511 is most appropriate in this case. 

As indicated above, in adjudicating each claim for higher rating, the Board has, in addition to the medical findings and assessments, considered the Veteran's reported symptoms, which he is certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also as indicated, however, the criteria for higher ratings for each disability under consideration require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point since the July 1, 2009 effective date of each award of service connection, the Veteran's symptoms of carpel tunnel syndrome and cubital tunnel syndrome of the right and left upper extremity have been more than mild.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to either claim on appeal has the disability in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the May 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that an initial 20 percent, but no higher, rating, each, for right and left carpel tunnel syndrome and cubital tunnel syndrome,. The Board has favorably applied the benefit-of-the-doubt doctrine in determining that an initial 20 percent rating is warranted for each disability, but finds that the preponderance of the evidence is against assignment of any higher rating for either disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 20 percent rating for right carpel tunnel syndrome and cubital tunnel syndrome is granted, subject to the legal authority governing the payment of VA compensation.

An initial 20 percent rating for left carpel tunnel syndrome and cubital tunnel syndrome is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

The Board's review of the claims file reveals that further RO action is warranted on the remaining claims on appeal.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

As regards the claim for service connection for dental disability claimed as TMJ fremitus and crepitus, the Veteran contends that he currently has such disability due to service.  He claims that he first began to experience symptoms of teeth grinding and waking with sore and tense jaw muscles and sore teeth in 2006, following a lengthy appeal process involving the denial of a promotion.  He said that these symptoms that arose during service led to a referral to an oral surgeon who documented his teeth grinding habit and prescribed that a mouth guard be worn at night.

The Board notes that the service treatment records reveal that during the April 1985 service entrance examination, the Veteran denied having a history of severe tooth or gum trouble, and the head, face, neck, and mouth were each evaluated as normal upon clinical evaluation.  Dental records from active service show that upon examination in March 2009, with regards to TMJ, the Veteran was found to click and grate bilaterally.  At that time, the examining dentist reported that the Veteran had bilateral TMJ fremitus and crepitus.  The examiner also noted that the Veteran reported that he bruxes.  The examiner believed that  would benefit from having an occlusal guard.

The Veteran was provided with a VA dental and oral examination in September 2009 to evaluate his claimed dental disability.  The examining dentist noted that the Veteran had orthodontics as a child and had his maxillary bicuspids extracted to allow space to palatalize the upper anterior teeth.  This orthodontic alignment decreased the anterior cusp angle and the cuspal position of the posterior teeth.  The result of this alignment was increase loading on the posterior teeth which in addition to a tooth grinding habit resulted in a flattening of the cusps on his posterior teeth.  On examination, the Veteran was found to have hypertropic muscles of mastication due to a parafunctional grinding habit.  He had no palpation sensitivity of the jaw muscles or joint tenderness.  He did relate as to having periodic neck and shoulder soreness and jaw muscle soreness if he does not wear his bite guard at night while sleeping.  The Veteran had right and left click in the TMJs on opening and a reciprocal right and left click when closing.  The examiner indicated that the radiographic appearance of the Veteran's condyles and joint apparatus is similar in appearance to that on a 1990 in-service examination, which the examiner referenced as the Veteran's "entrance examination."  The examiner opined that it was felt that the Veteran's joint clicking is due to long periods of chronic tooth clenching and grinding in concert with previous orthodontic treatment.

In this case, as discussed above, there is documented evidence of in-service TMJ complaints and clinical findings and evidence of a current disability manifested by TMJ pain and clicking, bruxism, and grinding.  While the September 2009 VA examiner explained that the radiographic appearance of the Veteran's condyles and joint apparatus is similar in appearance to that on a 1990 in-service examination, the examiner mistakenly understood such examination to have been the Veteran's service entrance examination.  The Board observes that, as noted above, the Veteran's service entrance examination is dated April 1985, and the 1990 examination used by the examiner for comparison purposes occurred approximately 5 years into the Veteran's service.  Thus, the medical evidence currently of record does not clearly resolve the question of the medical relationship, if any, between the current dental disability and service.  

Under these circumstances, the Board finds that that further examination and  medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.   Hence, the RO should arrange for the Veteran to undergo VA dental examination, by an appropriate physician, at a VA medical facility. 

As regards  the Veteran's claim for an initial, compensable disability rating for eczema, the Board also finds that further VA examination is warranted.  During a September 2009 VA general medical examination, the examining physician indicated that there was 0 percent of dermatological lesions on exposed body surface areas and an estimated 3 to 4 percent of not exposed body surface areas affected by the Veteran's dry patchy skin, consistent with eczema.  Likewise, during a June 2011 VA skin diseases examination, the Veteran had no symptoms from the eczema, with no evidence of skin dryness, excoriations, or skin breakdown.  In a September 2011 addendum to the June 2011 VA examination report, the examiner reported that during the June 2011 examination, the eczema affected less than 1 percent of the Veteran's body surface.  

However, the Veteran claims that his service-connected eczema primarily occurs during the winter months.  He has indicated that at the time of his September 2009 and June 2011 VA examinations, he was not experiencing a flare-up from the disability.  

In support of his contention that his service-connected eczema is more severe than was observed during his VA examinations, particularly during the winter months, he submitted a March 2011 treatment record from his private physician.  Upon examination, she noted the presence of papular, erythematous-based lesions involving most of the back, chest, abdomen, anterior and posterior thighs, shins, calves, and the upper arms and forearms bilaterally.  There were excoriation marks.  The assessment was of follicular eczema involving at least 70 to 75 percent of the skin.

Under these circumstances, and in light of Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (VA should attempt to schedule a skin examination for a cyclical disorder during an active stage of the disease), the Board finds that further development is in order.  Thus, the Board finds that more contemporaneous medical findings, during a period when the Veteran's eczema is active, if feasible, are needed to evaluate the Veteran's service-connected eczema.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). Hence, the RO should arrange for the Veteran to undergo a dermatology examination, by an appropriate physician, at a VA medical facility. 

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).   See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In adjudicating both claims, the RO should consider any newly submitted or obtained evidence since the last supplemental SOC (SSOC).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dental examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all dental disability/(ies), to include TMJ.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the dental disability had its onset in or is otherwise medically related service, to particularly include the complaints and findings regarding TMJ fremitus and crepitus noted therein. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility during a period when his disease is active, if feasible. 

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The physician should render findings responsive to the applicable criteria, specifically identifying the areas of the body affected, as well as the percentage of the entire body, and the percentage of the exposed areas affected .The physician should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period. 

In reporting the clinical findings, the physician should also discuss whether the Veteran's eczema is characterized by any exudation, itching, extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or is exceptionally repugnant. 
The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that associated with the claims file since the RO's last adjudication of the claims, and legal authority (to include, with respect to the higher rating claim, whether staged rating, pursuant to Fenderson (cited above), is warranted).. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


